EXHIBIT 10.1

EQUITY PURCHASE AGREEMENT

BY AND

AMONG

PETRO HOLDINGS, INC.

(BUYER),

AND THE SELLERS SIGNATORY HERETO,

(SELLERS)

DATED

MAY 10, 2010



--------------------------------------------------------------------------------

ARTICLE I   

DEFINITIONS

   1

1.1. Definitions

   1 ARTICLE II   

SALE AND TRANSFER OF ASSETS; CLOSING

   8

2.1. Closing

   8

2.2. Purchase Price

   8

2.3. Adjustments to Purchase Price

   8 ARTICLE III   

REPRESENTATIONS AND WARRANTIES OF SELLERS

   9

3.1. Corporate Organization; Etc

   9

3.2. Capitalization of Companies

   10

3.3. Subsidiaries

   10

3.4. No Conflict

   10

3.5. Financial Statements

   11

3.6. No Unknown Liabilities, Etc

   12

3.7. Reserved

   12

3.8. Absence of Certain Changes

   12

3.9. Title to Properties; Encumbrances

   12

3.10. Property, Plant and Equipment

   13

3.11. Intellectual Property

   14

3.12. Contracts; No Defaults

   14

3.13. Operating Matters

   16

3.14. Insurance

   18

3.15. Labor Difficulties

   19

3.16. Employee Benefits

   20

3.17. Legal Proceedings; Orders

   21

3.18. No Condemnation or Expropriation

   21

3.19. Legal Requirements; Governmental Authorizations

   21

3.20. Material Consents

   23

3.21. Environmental Matters

   23

3.22. No Other Agreements

   24

3.23. Brokers and Finders

   24

3.24. Personnel

   24

3.25. Taxes

   25

3.26. Relationships With Related Persons

   25



--------------------------------------------------------------------------------

ARTICLE IV   

FURTHER REPRESENTATIONS AND WARRANTIES OF SELLERS

   26

4.1. Title

   26

4.2. Authority; No Conflict

   26 ARTICLE V   

REPRESENTATIONS AND WARRANTIES OF BUYER

   26

5.1. Buyer Organization; Etc

   26

5.2. Authority; No Conflict

   27

5.3. Brokers and Finders

   27 ARTICLE VI   

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

   27

6.1. Survival of Representations and Warranties

   27

6.2. Indemnifications

   28

6.3. Limitation on Liability

   30

6.4. Subrogation

   30

6.5. No Double Recovery; Use of Insurance

   31

6.6. Treatment of Indemnity Payments Between the Parties

   31

6.7. Connecticut Transfer Act

   32

6.8. Environmental Indemnification

   32 ARTICLE VII   

RESTRICTIVE COVENANTS

   32

7.1. Restrictive Covenants

   32

Each of the Sellers, individually and not jointly, agrees as follows:

   32 ARTICLE VIII   

MISCELLANEOUS PROVISIONS

   33

8.1. Amendment and Modification

   33

8.2. Waiver of Compliance

   33

8.3. Notices

   33

8.4. Assignment

   34

8.5. Dispute Resolution

   34

8.6. Schedules and Exhibits

   35

8.7. Sellers’ Representative

   35

8.8. Governing Law

   37

8.9. Counterparts

   37

8.10. Headings

   37

8.11. Entire Agreement

   37



--------------------------------------------------------------------------------

8.12. Third Parties

   37

8.13. Further Cooperation.

   38



--------------------------------------------------------------------------------

Exhibits

 

Exhibit 2.2(iii)   Form of Environmental Escrow Agreement Exhibit 2.2(iv)   Form
of Indemnification Escrow Agreement



--------------------------------------------------------------------------------

Sellers’ Disclosure Letter

 

Section 2.2(a)    Indemnity Percentages Section 3.1    Corporate Organization
Section 3.3    Subsidiaries Section 3.4(c)    Effect of Contemplated
Transactions on Applicable Contracts Section 3.5    Financial Statements
Section 3.6    Unknown Liabilities Section 3.8    Certain Changes Section 3.9(a)
   Title to Properties Section 3.9(b)    Permitted Encumbrances Section 3.10(a)
   Condition of Plant and Equipment Section 3.10(b)    Written Recommendations
Section 3.10(c)    Owned Real Estate Section 3.11(a)    Intellectual Property
Assets Section 3.11(b)    Marks, Patents or Copyrights, etc. Section 3.12(a)   
Material Contracts Section 3.12(b)    Exceptions to 3.12(a) Section 3.12(c)   
Compliance with Material Contracts Section 3.13(a)(i)    Customer Information
for Residential and Commercial Customers Section 3.13(a)(ii)    Customer
Information for Other Customers Section 3.13(a)(iv)    Heating Oil Gallons
Section 3.13(a)(v)    Other Petroleum Product Gallons Section 3.13(a)(vi)   
Customer Gains and Losses Section 3.13(a)(vii)    Service Revenues
Section 3.13(b)    Home Heating Oil Sales to Fixed Price and Capped Customers
Section 3.13(c)    Commitments to Fixed and Capped Price Customers
Section 3.13(d)    Bid Customers Schedule 3.13(e)    Cooperatives
Section 3.13(f)    Large Customer Purchases Section 3.13(g)    Customer
Accommodations Section 3.13(h)    Aging of Accounts Receivable Section 3.13(i)
   Acquisitions Section 3.14(a)    Insurance



--------------------------------------------------------------------------------

Section 3.14(b)    Adequacy of Insurance Section 3.14(c)    Recommendations
Section 3.15    Labor Matters Section 3.16(a)    Employee Benefits Section
3.16(b)    Defined Benefit Plans Section 3.16(h)    Pending DOL/IRS/PBGC
Proceedings Section 3.16(i)    Severance Arrangements Section 3.17(a)    Legal
Proceedings Section 3.17(b)    Orders Section 3.19(a)    Legal Requirements
Section 3.19(b)    Governmental Authorizations Section 3.20    Third-Party
Consents Section 3.21    Environmental Section 3.21(e)    Environmental;
Disposal of Material, etc. Section 3.24    Personnel Section 3.25    Taxes
Section 3.26    Relationship with Affiliates Section 4.2(c)    Sellers Consents
and Notices



--------------------------------------------------------------------------------

EQUITY PURCHASE AGREEMENT

EQUITY PURCHASE AGREEMENT (“Agreement”) dated as of May 10, 2010, by and among
PETRO HOLDINGS, INC., a Minnesota corporation (“Buyer”), PJC InterCapital LP
(“PJC/InterCapital”), A. Silecchia Corporation (“ASC”) and PJC Group of New
England Co., a Delaware Corporation (“PJC/New England”). Each is referred to
individually as a “Seller” and collectively as the “Sellers”.

Preamble

This Agreement sets forth the terms and conditions upon which Sellers will sell
to Buyer, and Buyer will purchase from Sellers, the equity interests in Champion
Energy Corporation (“Champion Energy”) and its wholly owned subsidiaries,
Champion Oil Company, Hoffman Fuel Company of Danbury, Hoffman Fuel Company of
Bridgeport (“Hoffman/Bridgeport”), Hoffman Fuel Company of Stamford, JJ Skelton
Oil Company, C. Hoffberger Company, Lewis Oil Company, Inc. and Rye Fuel Company
(collectively, the “Companies”). As used in this Agreement, capitalized terms
have the meaning ascribed them in Article I of this Agreement or as otherwise
set forth herein.

In consideration of the mutual agreements contained herein, intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

(a) “Accountants” shall have the meaning set forth in Section 2.3(b).

(b) “Active Customer” means a Customer who has not terminated, nor with respect
to whom the Sellers have any Knowledge of such Customer’s intention to
terminate, its normal business relationship with the Companies and their
Subsidiaries, and with respect to whom the Companies and their Subsidiaries have
not cancelled and, based upon facts known to the Companies and the Sellers, do
not intend to cancel such relationship. Except for Customers with tanks with a
capacity of 1,000 gallons or more, a Customer is not active if it has not taken
a delivery of Petroleum Products since January 31, 2010.

(c) The term “Affiliate” means with respect to a Person (i) another Person that
directly or indirectly through one or more intermediaries controls such Person
or is controlled by or is under common control with such Person, (ii) any trust
or estate in which such Person has more than a 5% beneficial interest or as to
which such Person is trustee and (iii) any relative or spouse of such Person or
any relative of such spouse.



--------------------------------------------------------------------------------

(d) “Applicable Contract” means any Contract (i) under which the Companies and
their Subsidiaries have any rights, (ii) under which the Companies and their
Subsidiaries have or are subject to any obligation or liability or (iii) by
which the Companies and their Subsidiaries or any of the Assets are bound,
including each amendment, supplement and modification (whether oral or written)
in respect of any of the foregoing.

(e) “Assets” means all of the assets, property, goodwill and business of every
kind, nature and description, real, personal or mixed, tangible or intangible,
wherever situated, whether or not reflected on the Interim Balance Sheet, owned
or leased by the Companies and their Subsidiaries as of the Closing Date,
including, without limitation, all of the Intellectual Property Assets and all
rights under Applicable Contracts constituting or held or used or useful in
connection with, or related to, the Business.

(f) “Bid” means that the Customer has the right to purchase Petroleum Products
for a stipulated period at a stated price or based upon a stated pricing
formula, but does not include Fixed Price Customers or Capped Price Customers.

(g) “Business” shall mean the business conducted by the Companies and their
Subsidiaries as of the date hereof.

(h) “Capped Price Customers” means any Residential/Commercial Customer which has
purchased home heating oil from the Companies and their Subsidiaries pursuant to
an agreement which requires the Companies and their Subsidiaries to sell either
a specified quantity of home heating oil or home heating oil for a specified
period to such Customers at a maximum price.

(i) “Cash Amount” means $50,150,000 (which includes $1,450,000 in early payment
penalties to lenders) plus an amount equal to the Estimated Working Capital.

(j) “Champion Energy” shall have the meaning ascribed to such term in the
Preamble.

(k) “Closing” and “Closing Date” shall have the meaning ascribed to such term in
Section 2.1.

(l) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

(m) “Commercial Customer” means any Customer purchasing home heating oil which
is not a Residential Customer.

(n) “Companies” shall have the meaning ascribed to such term in the Preamble.

(o) “Connecticut Division” means all operations of Hoffman Fuel Company of
Bridgeport and Connecticut Division II means all operations of Hoffman Fuel
Company of Danbury.

(p) “Contemplated Transactions” means the transactions contemplated by this
Agreement.

(q) “Contract” means any agreement, contract, lease, license, sublicense, or
other undertaking (whether written or oral and whether express or implied) that
is legally binding.

(r) “Copyrights” means all registered and unregistered copyrights in both
published works and unpublished works (including those in computer software and
databases), that are owned, licensed, used or held for use by the Companies and
their Subsidiaries.

(s) “Customer” means any Person who has been a customer of the Business since
April 1, 2009.

(t) “Damages” means any loss, liability, obligation, cost of mitigation,
diminution in value claim, damage, expense (including costs of investigation,
defense and settlement and reasonable attorneys’ fees), whether or not involving
a third-party claim. Damages do not include any liability up to the amount
reflected as a liability in the Post-Closing Net Working Capital Calculation,
including, without limitation, the Bridgeport Terminal Liability.

(u) “Documents” means this Agreement, the Environmental Escrow Agreement and the
Indemnification Escrow Agreement.

(v) “Encumbrance” means any charge, claim, community property interest,
condition, equitable interest, mortgage, lien, option, pledge, security
interest, right of first refusal, whether arising by law, by agreement or
otherwise, including (without limitation) in the case of real estate, real
estate covenants, rights of way, easements, activity or use restrictions,
encroachments, building use restrictions, variances, special use permits, or
reservations.

 

2



--------------------------------------------------------------------------------

(w) “Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
inland wetlands and water courses), groundwaters, drinking water supply, stream
sediments, ambient air (including indoor air), plant and animal life, and any
other environmental medium or natural resource.

(x) “Environmental Compliance Liability” means any and all liabilities, costs
and expenses arising under, or related to, compliance with any Environmental
Laws applicable to the Facilities or the Business or operations or assets used
in the Business, that would reasonably be expected to result in claims and/or
demands under Environmental Laws and/or liabilities to third parties, including
but not limited to, Governmental Bodies.

(y) “Environmental Escrow Agreement” means an escrow agreement in the form of
Exhibit 2.2(ii).

(z) “Environmental Conditions” means all conditions with respect to soil,
surface waters, groundwaters, ponds, stream sediment, air and similar
environmental media and building materials, both on-site and off-site of the
property owned and/or operated and/or occupied by the Companies or their
Subsidiaries or any Predecessor at the Facilities, and all improvements thereto
upon or in which the Business is now or was formerly operated that would
reasonably be expected to require remedial action and/or that would reasonably
be expected to result in claims and/or demands by and/or liabilities to third
parties including, but not limited to, Governmental Bodies. This term shall
expressly include on and off-site liabilities asserted under the Comprehensive
Environmental Response Compensation and Liability Act, as amended, (“CERCLA”) or
analogous State or foreign statutes.

(aa) “Environmental Laws” means all applicable Legal Requirements relating to
pollution or protection of human health (as relating to Materials of
Environmental Concern) or the Environment, including (without limitation),
(i) emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, (ii) the manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern, (iii) the preservation of the Environment or
mitigation of adverse effects thereon, (iv) health and safety of employees,
community right-to-know, hazard communication and noise concerns or (v) record
keeping, notification, disclosure and reporting requirements respecting
Materials of Environmental Concern.

(bb) “Environmental Notice” means any summons, citation, directive, order,
claim, pleading, proceeding, judgment, request for information, letter or any
other written communication from the United States Environmental Protection
Agency (“USEPA”), or any other federal, state or local agency or authority, or
any other entity or any individual, concerning any intentional or unintentional
act or omission which has resulted in or which would reasonably be expected to
result in the Release of any Materials of Environmental Concern into the
Environment or building material, or compliance with Environmental Laws.

(cc) “Equity Interests” means, collectively, all of the stock of Champion Energy
held by the Sellers.

(dd) “ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

(ee) “ERISA Affiliate” means any other Person that, together with Sellers, would
be treated as a single employer under § 414 of the Code.

(ff) “Estimated Working Capital” means the amount of $10,689,000.

(gg) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(hh) “Facilities” means the facilities of the Companies and their Subsidiaries
located at the Real Property, or any other real property currently or formerly
owned and/or operated and/or leased by the Companies or their Subsidiaries or
any Predecessor, and all improvements thereon.

(ii) “Fixed Price Customer” means any Residential/Commercial Customer which has
purchased or agreed to purchase in the future home heating oil from the Business
pursuant to an agreement which requires the Business to sell a specified
quantity of home heating oil or to sell home heating oil for a specified period
of time, to such Residential/Commercial Customer at a fixed price and period of
time.

(jj) “GAAP” means generally accepted accounting principles as from time to time
in effect.

 

3



--------------------------------------------------------------------------------

(kk) “Governmental Authorization” means any approval, consent, license, permit,
order, consent order, consent decree, waiver or other authorization issued,
granted, given or otherwise made available or applied for by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.

(ll) “Governmental Body” means any (i) nation, state, county, city, town,
village, district or other jurisdiction of any nature, (ii) federal, state,
local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal),
(iv) multi-national organization or body or (v) federal, state, local,
municipal, foreign or other body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.

(mm) “Hardware” means any computer, modem, server, processing unit,
communication equipment or connection, embedded chips and any other device or
equipment of any kind and all parts and components thereto used in or on behalf
of the Business that are owned by the Companies and their Subsidiaries, leased
by the Companies and their Subsidiaries and/or used by the Companies and their
Subsidiaries under a license.

(nn) “Heat USA Customers” means Customers who are members of the Heat USA buying
group and serviced by the Companies pursuant to an agreement with Heaney Energy
Corporation.

(oo) “Hold Back Amount” means $4,900,000.

(pp) “Indemnification Escrow Agreement” means an escrow agreement substantially
in the form of Exhibit 2.2(iii).

(qq) “Indemnity Percentage” means for each Seller, the amount, shown as a
percentage, calculated in accordance with Section 2.2(a) of Sellers’ Disclosure
Letter.

(rr) “Intellectual Property Assets” means all Marks, Patents, Copyrights and
Trade Secrets and all websites and domain names used in connection with the
Business.

(ss) “Interim Balance Sheet” has the meaning set forth in Section 3.5 of this
Agreement.

(tt) “Knowledge” means, in the case of an individual, such Person’s knowledge,
and in the case of the Sellers such matters as they should reasonably have known
after investigation, including discussion with the officer or employee of the
Companies and their Subsidiaries who is primarily responsible for the applicable
subject and failing such discussion, the actual knowledge of such officer or
employee. A Person (other than an individual) will be deemed to have the actual
knowledge of any officer, director or general partner of such Person.

(uu) “Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, consent order,
judgment, injunction, constitution, law, ordinance, regulation, published
policy, statute or treaty. As used herein, unless the context otherwise
requires, the term “Legal Requirement” refers only to any Legal Requirement
applicable to the Companies and their Subsidiaries, the Business and any
Facilities currently owned and operated by the Companies or their Subsidiaries.

(vv) “Long-Term and Bank Debt and Other Long-Term Indebtedness” means long-term
indebtedness of the Companies and their Subsidiaries for borrowed money and,
without duplication, the short-term indebtedness of the Companies and their
Subsidiaries to banking institutions and other Long-Term Indebtedness (including
the short-term amount included in current liabilities) required to be shown on a
balance sheet in accordance with GAAP as of the Closing Date and (ii) the sum of
$696,000 due to Anthony Silecchia under the Employment Agreement dated July 1,
1993, as amended. For clarity, none of the foregoing amount due to Mr. Silecchia
shall be included as a current liability in Net Working Capital

(ww) “Marks” means the names “Champion”, “Hoffman”, “JJ Skelton”, “Hoffberger”,
“Lewis Oil” and all fictional business names, tradenames, registered and
unregistered federal and state trademarks, service marks, slogans, trade dress,
logos and all applications to register the same, domestic and foreign, that are
owned, licensed, used or held for use by the Companies and their Subsidiaries.

(xx) “Maryland Division” means all operations of the C. Hoffberger Company.

(yy) “Material Adverse Effect” means any occurrence, circumstance or condition
(excluding general economic trends or conditions and trends or conditions
affecting the industry in which the Companies and their Subsidiaries operate)
which individually or in the aggregate, together with all other

 

4



--------------------------------------------------------------------------------

occurrences, circumstances and conditions, has resulted in, or is reasonably
likely to result in, a material adverse effect on the results of operations or
financial condition of any of the Operating Divisions or all of the Operating
Divisions as a whole.

(zz) “Material Contracts” means the Contracts identified or required to be
identified in Section 3.12(a) of Sellers’ Disclosure Letter.

(aaa) “Materials of Environmental Concern” means, to the extent regulated under
any Environmental Laws, any petroleum or fraction thereof, petroleum product,
petroleum by-product, fuel oil, waste oil, explosive, reactive material,
ignitable material, corrosive material, hazardous chemical, hazardous waste,
hazardous substance, extremely hazardous substance, toxic substance, toxic
chemical, radioactive material, medical waste, biomedical waste, infectious
material, pollutant, toxic pollutant, herbicide, fungicide, rodenticide,
insecticide, contaminant or pesticide and including, but not limited to, any
other element, compound, mixture, solution or substance which poses a present or
potential hazard to human health or the environment.

(bbb) “Net Dollar Sales” means gross sales less all allowances, rebates,
discounts, taxes and other credits, other than oil coupons.

(ccc) “Net Working Capital” means as of April 30, 2010 the excess of (i) current
assets excluding intercompany receivables, over (ii) current liabilities
excluding intercompany payables and excluding the short term indebtedness of the
Companies and their Subsidiaries to banking institutions and Other Long-Term
Indebtedness to the extent it is included in the calculation of Long-Term and
Bank Debt and Other Long-Term Indebtedness and Other Long-Term Indebtedness,
(i) and (ii) as calculated in accordance with GAAP (excluding any unrealized
assets or liabilities created by the implementation of SFAS No. 133 as long as
all transactions included therein are entered into in the Ordinary Course of
Business). Notwithstanding the foregoing, (i) the reserve for doubtful accounts
shall be $908,000, (ii) deferred tax assets will be valued at $312,000,
(iii) there shall be included in current liabilities (a) in the amount of
$1,500,000 (the “Bridgeport Terminal Liability”) relating to environmental
remediation with respect to the petroleum storage facility owned by
Hoffman/Bridgeport and located in Bridgeport, Connecticut (the “Bridgeport
Terminal”) and (b) in the amount of $200,000 with respect to state income taxes,
and (iv) there will be deducted any payments or distributions by Champion Energy
made after April 30, 2010 either (i) not in the Ordinary Course of Business or
(ii) to any Affiliate of the Companies and their Subsidiaries and/or the Sellers
other than payment of current compensation in the Ordinary Course of Business.

(ddd) “New York Division” means Lewis Oil Company.

(eee) “New Hampshire Division” means Rye Fuel Company.

(fff) “Operating Divisions” individually refers to each of the New York State
Division, the Maryland Division, the New Hampshire Division, the Connecticut I
Division, the Connecticut II Division and the Pennsylvania Division and
collectively to all of them.

(ggg) “Order” means any award, decision, decree, injunction, judgment, order,
consent order, ruling, or verdict entered, issued, made or rendered by any
court, administrative agency or other Governmental Body.

(hhh) “Ordinary Course of Business” means an action taken by a Person only if
such action is taken in the ordinary course of the normal operations of such
Person consistent with the past practices of such Person.

(iii) “Organizational Documents” means each of the following as currently in
effect, as applicable: (i) the charter, memorandum, articles or certificate of
incorporation and the by-laws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and the certificate of limited partnership or formation of
a limited partnership, (iv) the certificate of formation or articles of
organization and operating agreement of a limited liability company, (v) any
similar document adopted or filed in connection with the creation, formation or
organization of a Person and (vi) any amendment to any of the foregoing.

(jjj) “Other Customer” shall mean a Customer purchasing diesel, gasoline and/or
kerosene.

(kkk) “Patents” means all patents, patent applications, provisional patent
applications, divisionals, continuations, continuations-in-part, reissues,
reexaminations, extensions, invention registrations, patentable invention
disclosures and inventions and discoveries that may be patentable, domestic and
foreign, that are owned, licensed, used or held for use by the Companies and
their Subsidiaries.

 

5



--------------------------------------------------------------------------------

(lll) “Pennsylvania Division” means all operations of JJ Skelton Oil Company.

(mmm) “Permitted Encumbrances” means (i) matters set forth in Section 3.9(b) of
Sellers’ Disclosure Letter; (ii) as disclosed in the Financial Statements
described in Section 3.5; (iii) liens for taxes, assessments and other
governmental charges not yet due and payable or, if due, (A) not delinquent or
(B) being contested in good faith by appropriate proceedings; (iv) mechanics’,
workmen’s, repairmen’s, warehousemen’s, carriers’ or other like liens arising or
incurred in the Ordinary Course of Business if the underlying obligations are
not more than 30 days past due or are being contested in good faith; (v) liens
or title-retention arrangements arising under original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the Ordinary Course of Business; and (vi) with respect to real property,
(A) easements, licenses, covenants, rights-of-way and other similar
restrictions, including, without limitation, any other agreements or
restrictions which would be shown by a current title report or other similar
report or listing, (B) any conditions that may be shown by a current survey,
title report or physical inspection and (C) zoning, building and other similar
restrictions, so long as the matters referred to in (A) or (B) or (C) neither
individually nor in the aggregate, render the title of such real property
unmarketable or interfere with the use of such real property substantially as
currently used or materially reduce its value.

(nnn) “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.

(ooo) “Petroleum Products” means #2 heating oil, diesel, kerosene and gasoline.

(ppp) “Plans” means each (i) deferred compensation, bonus, incentive
compensation, stock purchase, stock option and other equity compensation plan,
program, Contract or arrangement, (ii) severance or termination pay, medical,
surgical, hospitalization, life or group insurance and other “welfare” plan,
fund or program (within the meaning of Section 3(1) of ERISA),
(iii) profit-sharing, stock bonus or other “pension” plan, fund or program
(within the meaning of Section 3(2) of ERISA), (iv) multi-employer plan (within
the meaning of Section 3(37) of ERISA), (v) employment, termination or severance
Contract and (vi) other employee benefit plan, fund, program, Contract or
arrangement, in each case, that is sponsored, maintained or contributed to or
required to be contributed to by any of the Companies and their Subsidiaries or
by any ERISA Affiliate, or to which any of the Companies and their Subsidiaries
or an ERISA Affiliate is party, for the benefit of any employee, former
employee, retiree, consultant, officer or director of any of the Companies and
their Subsidiaries or an ERISA Affiliate (the “Employees”).

(qqq) “Predecessor” means any Person which was merged into any of the Companies
and their Subsidiaries or which transferred all or substantially all of its
assets to any of the Companies and their Subsidiaries.

(rrr) “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal or administrative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator, and any appeal of any such Proceeding.

(sss) “Real Property” means the operating locations of the Business owned by any
of the Companies and their Subsidiaries as set forth on Schedule 3.10(c) of the
Seller’s Disclosure Letter.

(ttt) “Release” means releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, ejecting, escaping, leaching, disposing, seeping,
infiltrating, draining or dumping, or as otherwise defined under Environmental
Laws. This term shall be interpreted to include the present, past and future
tense, as appropriate.

(uuu) “Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor or other representative of such Person,
including legal counsel, accountants and financial advisors.

(vvv) “Residential Customer” shall mean one, two or three family residences.

 

6



--------------------------------------------------------------------------------

(www) “Sellers’ Disclosure Letter” means the disclosure letter delivered by
Sellers to Buyer concurrently with the execution and delivery of this Agreement.

(xxx) “Sharing Percentage” means, for each Seller, the following:

 

Seller

   Percentage

PJC/InterCapital

   80.323

PJC/New England

   8.333

ASC

   11.344

(yyy) “Software” means any code, both in source and object form, including all
interfaces, navigational devices, menus, menu structures or arrangements, icons
and other instructions directing Hardware to perform a function, including
computer software programs, databases and all documentation relating thereto,
that are owned by the Companies or their Subsidiaries and/or used by the
Companies or their Subsidiaries.

(zzz) “Subsidiary” means, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

(aaaa) “Tax” means any federal, state, local or foreign income tax; gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Sec. 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value-added, alternative or add-on minimum or
estimated tax; or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not. The term “Tax” shall not
include abandoned property amounts owed to any Governmental Body.

(bbbb) “Tax Audit” means any audit or assessment of Taxes or other examination
by any Governmental Body or Proceeding relating to Taxes.

(cccc) “Tax Return” means any return (including any information or amended
return), report, statement, schedule, notice, form or other document or
information filed with, delivered or submitted to, or required to be filed with,
delivered or submitted to, any Governmental Body or Person in connection with
the determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

(dddd) “Threatened” means, with respect to any claim, Proceeding, dispute or
action threatened against a Person, that a demand has been made (orally with
specificity or in writing) or a notice has been given (orally with specificity
or in writing), in respect thereof, which in any event would lead a reasonable
person to believe that a claim, Proceeding, dispute or action had been
threatened.

(eeee) “Title IV Plan” means each Plan that is subject to Section 302 or Title
IV of ERISA or Section 412 of the Code.

(ffff) “Trade Secrets” means all technology, know-how, trade secrets,
confidential information, proprietary processes and formulas, customer lists,
Software, technical information, data, process technology, plans, drawings and
blue prints owned, used, held for use or licensed by the Companies and their
Subsidiaries as licensees or licensors in or on behalf of the Business.

(gggg) “Transfer Taxes” means all sales (including, without limitation, bulk
sales), use, transfer, stamp, recording, ad valorem and other similar Taxes and
fees.

(hhhh) “Unknown Liabilities” means each and every liability or obligation
(including, without limitation, environmental liabilities) of the Companies and
their Subsidiaries (whether known or unknown and whether accrued or contingent)
arising out of any event, occurrence or condition prior to the Closing, but only
to the extent the amount of such liability or obligation (A) is attributable to
the period prior to the Closing Date and (B) is not (i) included in the
Post-Closing Long-Term Debt Calculation or Post-Closing Net Working Capital
Calculation, or (ii) disclosed in the representations and warranties of the
Sellers, the Schedules hereto or Sellers’ Disclosure Letter.

 

7



--------------------------------------------------------------------------------

(iiii) “Variable Price Customer” means a Residential/Commercial Customer which
is not a Fixed Price Customer or a Capped Price Customer.

(jjjj) “Wholesale Customer” shall mean a Customer which purchases for re-sale.

ARTICLE II

SALE AND TRANSFER OF ASSETS; CLOSING

2.1. Closing. Subject to the terms and conditions of this Agreement, the closing
of the purchase and sale of the Equity Interests will be simultaneously with the
execution and delivery of the Agreement (the “Closing” or “Closing Date”), at
the offices of Phillips Nizer LLP, 666 Fifth Avenue, New York, New York 10103,
or at another location mutually agreed upon by the parties hereto.

2.2. Purchase Price. At the Closing, the Buyer will purchase and accept from
Sellers, and the Sellers will sell, assign, transfer and deliver, free and clear
of all Encumbrances, the Equity Interests to Buyer. The aggregate purchase price
(the “Purchase Price”) for the Equity Interests to be acquired from Sellers will
be the Cash Amount, subject to adjustment as provided in Section 2.3. At
Closing, Buyer shall pay:

(a) to the Sellers (to be apportioned amongst such Sellers pro rata in
accordance with each Principal Seller’s Sharing Percentage) an amount of cash
equal to the sum of the Sellers’ Sharing Percentage of (A) the Cash Amount,
minus (B) the Hold Back Amount, minus (C) the amount of Long-Term and Bank Debt
and Other Long-Term Indebtedness,

(b) to the holders of the Long-Term and Bank Debt and Other Long Term
Indebtedness the amount of $32,146,000 (which includes early termination charges
of $1,450,000) payable as follows: $31,200,000 to Black Rock Kelso Capital
Corporation and $250,000 to the CIT Group/Business Credit Inc. and $696,000 to
Anthony Silecchia

(c) to the escrow agent under the Environmental Escrow Agreement to be held in
escrow, subject to the terms of this Agreement and the Environmental Escrow
Agreement an amount of cash equal to $2,500,000, and

(d) to the escrow agent under the Indemnification Escrow Agreement an amount of
cash equal to $2,400,000 to be held in escrow pursuant to this Agreement and the
Indemnification Escrow Agreement.

2.3. Adjustments to Purchase Price.

(a) The Purchase Price for the Equity Interests has been agreed upon based upon
the assumptions that (i) the Net Working Capital will be equal to the Estimated
Working Capital and (ii) the Long-Term and Bank Debt and Other Long-Term
Indebtedness will be zero.

(b) Subject to the provisions of subparagraph (e), Sellers shall engage BDO
Seidman LLP (the “Accountants”) to prepare a calculation of Net Working Capital
and the Long-Term and

 

8



--------------------------------------------------------------------------------

Bank Debt and Other Long-Term Indebtedness (“Post-Closing Net Working Capital
Calculation” and the “Post-Closing Long-Term and Bank Debt and Other Long-Term
Indebtedness Calculation,” respectively). The cost of the accountants shall be
paid by Sellers for their own account. Buyer and its Representative shall be
permitted to communicate with the Accountants personnel and observe all aspects
of their work with respect to the conduct of their engagement. In the event the
Net Working Capital is (i) less than the Estimated Working Capital, the Purchase
Price shall be decreased by $1.00 for each $1.00 the Net Working Capital (as
reflected in the Post-Closing Net Working Capital Calculation) is less than the
Estimated Working Capital or (ii) greater than the Estimated Working Capital,
the Purchase Price shall be increased by $1.00 for each $1.00 the Net Working
Capital (as reflected in the Post-Closing Net Working Capital Calculation) is
greater than the Estimated Working Capital. In the event the Long-Term and Bank
Debt and Other Long-Term Indebtedness after application of the payment to the
holders of Long-Term and Bank Debt and Other Long-Term Indebtedness under
Section 2.2(ii) above, is greater than zero, the Purchase Price shall be
decreased by $1.00 for each $1.00 the Long-Term and Bank Debt and Other
Long-Term Indebtedness (as reflected in the Post-Closing Long-Term and Bank Debt
and Other Long-Term Indebtedness Calculation) is greater than zero.

(c) The engagement letter with the Accountants shall provide that such firm
shall deliver to Buyer and Sellers (i) the Post-Closing Net Working Capital
Calculation and the Post-Closing Long-Term Debt Calculation, each of which shall
state that such calculations have been prepared in accordance with the
definitions of Net Working Capital and Long-Term and Bank Debt and Other
Long-Term Indebtedness and (ii) a closing certificate (“Post-Closing
Certificate”) showing the calculation of the adjustment to the purchase price
(“Post-Closing Adjustment”). A copy of the Post-Closing Net Working Capital
Calculation, Post-Closing Long-Term Debt and other Long Term Indebtedness
Calculation and the Post-Closing Certificate (collectively, “Post-Closing
Documents”) shall be delivered to the Buyer and Sellers Representative each as
soon as practicable after the calculation thereof. Unless Buyer or Sellers
Representative within ten (10) days after receipt of the copy of the
Post-Closing Documents notifies such other parties of any disagreement with the
Post-Closing Adjustment and such disagreement reflects a difference in excess of
$50,000, the Post-Closing Documents shall be final and shall be accepted by and
be binding upon both Buyer and the Sellers. If any party so notifies such other
party of any such disagreement in an amount in excess of $50,000 within such
10-day period and such disagreement cannot be amicably resolved within an
additional period of thirty (30) days, the disagreement as to the Post-Closing
Adjustment shall be submitted for final determination to an accounting firm
selected by the Buyer and Sellers Representative (“Appeal Accountants”). Each
party shall be bound by the determination of the Appeal Accountants and the cost
of such expenses shall be shared equally between Sellers (to be apportioned pro
rata in accordance with each Seller’s Sharing Percentage), on the one hand, and
Buyer, on the other. The Appeal Accountants shall render their final
determination with respect to the resolution of such disputes which shall be
binding on the parties and deliver copies thereof to Buyer and Sellers.

(d) If the Post-Closing Adjustment changes the Purchase Price, the increase, if
any, shall be paid by Buyer or the decrease, if any, shall be paid by Sellers
(to be apportioned pro rata in accordance with each Seller’s Sharing
Percentage), within five (5) days after such final agreement or determination.

(e) Notwithstanding the foregoing, it is contemplated that the Buyer and the
Sellers’ Representative will cooperate following the Closing to determine the
amount of the Post Closing Adjustment without requiring the Seller to retain the
Accountants for this purpose; provided, however, that at any time either the
Buyer or the Sellers’ Representative may terminate such process, in which event
the provisions of subsection (b) will apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers represent, covenant and warrant to Buyer, jointly and severally, as
follows:

3.1. Corporate Organization; Etc. Each of the Companies is a limited
partnership, limited liability company or corporation, as the case may be, duly
formed or organized, validly existing and in good standing under

 

9



--------------------------------------------------------------------------------

the laws of its state of formation or organization and has full corporate
limited liability company or limited partnership power and authority, as
applicable, to carry on its business as it is now being conducted and to own the
properties and assets it now owns. Each of the Companies is duly qualified or
licensed to do business as a foreign corporation, limited liability company or
limited partnership in good standing in the jurisdictions listed in Section 3.1
of Sellers’ Disclosure Letter, which are all the jurisdictions where such
qualification is required except where the failure to be so qualified would not
reasonably be expected to materially interfere with the business activities of
any Operating Division. The copies of the Organizational Documents and all
amendments thereto of the Companies and their Subsidiaries heretofore delivered
to Buyer are complete and correct copies of such instruments as presently in
effect.

3.2. Capitalization of Companies. Sellers own in the aggregate all of the issued
and outstanding equity interests of Champion Energy free and clear of all
Encumbrances, other than Encumbrances which will be extinguished on or prior to
the Closing Date. There are no options, securities or any agreement which would
give any Person the right to acquire any equity securities in Champion Energy or
any of the Companies.

3.3. Subsidiaries. Except for the Companies or as set forth in Section 3.3 of
Sellers’ Disclosure Letter, the Companies do not have any Subsidiaries.

3.4. No Conflict. Neither the execution and delivery of this Agreement or any of
the Documents nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):

(a) contravene, conflict with or result in a violation of, or give any Person
the right to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which any of the Companies or any of their
Subsidiaries is subject;

 

10



--------------------------------------------------------------------------------

(b) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by any of the Companies and their Subsidiaries;

(c) except as set forth in Section 3.4(c) of Sellers’ Disclosure Letter,
contravene, conflict with or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate
or modify, any Material Contract; or

(d) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Assets, except Permitted Encumbrances;

except, in the case of clauses (a) through (c), for any contravention,
violation, conflict, breach, default, charge or action which would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

3.5. Financial Statements. The Sellers have heretofore delivered to Buyer and
attached hereto as Section 3.5 of Sellers’ Disclosure Letter: (i) a consolidated
balance sheet of Champion Energy and its consolidated Subsidiaries as of
June 30, for each of the years 2008 and 2009; and the related consolidated
statements of income (loss) and cash flows and stockholders equity for each of
the years then ended, together with the independent auditors’ report of the
Accountants, (ii) an unaudited consolidated balance sheet of Champion Energy and
its consolidated Subsidiaries as of March 31, 2010 (the “Interim Balance
Sheet”), and unaudited statements of income (loss) and cash flows and
stockholders equity for the nine (9) months then ended with comparable
statements for the nine (9) months ended March 31, 2009 (the “Interim
Financials”), (all such financial statements, collectively the “Financial
Statements”). Such balance sheets and the notes thereto fairly present in all
material respects the consolidated financial condition of Champion Energy and
its consolidated Subsidiaries as at the respective dates thereof, and such
statements and accumulated earnings and cash flows and the notes thereto fairly
present in all material respects the results of operations for the periods
therein referred

 

11



--------------------------------------------------------------------------------

to, all in accordance with GAAP (except as disclosed in Section 3.5 of the
Sellers’ Disclosure Letter and subject, in the case of the Interim Financials,
to normal year end adjustments).

3.6. No Unknown Liabilities, Etc. Except as set forth in Section 3.6 of Sellers
Disclosure Schedule, as of the date of the Interim Balance Sheet, Champion Oil
Company and its consolidated Subsidiaries had no liability or obligation of any
nature (absolute, accrued, contingent or otherwise) not otherwise disclosed
herein which is not fully reflected or reserved against in the Interim Balance
Sheet, which, in accordance with GAAP, should have been shown or reflected in
the Interim Balance Sheet (“GAAP Liabilities”). There has been no material
change in the assets (other than cash) or liabilities (other than tax
liabilities calculated in accordance with GAAP) of Champion Energy and its
consolidated subsidiaries since March 31, 2010, other than changes that arise in
the Ordinary Course of Business.

3.7. Reserved.

3.8. Absence of Certain Changes. Except as, and to the extent, set forth in
Section 3.8 of Sellers’ Disclosure Letter, since March 31, 2010, the Companies
and their Subsidiaries have conducted the Business in the Ordinary Course of
Business and there has not been a Material Adverse Effect on the Companies and
their Subsidiaries.

3.9. Title to Properties; Encumbrances. Except as set forth in Section 3.9(a) of
Sellers’ Disclosure Letter, each of the Companies and their Subsidiaries has
good title to, or in the case of assets held pursuant to a lease or a license,
valid and binding leasehold interests or licenses in, the Assets (whether real,
personal and mixed, tangible and intangible) which it purports to own including,
without limitation, all the properties and assets reflected in the Interim
Balance Sheet (except for accounts receivable collected, and

 

12



--------------------------------------------------------------------------------

properties and assets sold, since the date of the Interim Balance Sheet in the
Ordinary Course of Business) and except as would not reasonably be expected to
result in a Material Adverse Effect. Except as set forth in Section 3.9(b) of
Sellers’ Disclosure Letter, all such owned Assets are free and clear of all
Encumbrances other than Permitted Encumbrances. The rights, properties and other
Assets presently owned, leased or licensed by the Companies and their
Subsidiaries and described elsewhere in this Agreement include all rights,
properties and other Assets necessary to permit the Companies and their
Subsidiaries to conduct the Business in all material respects in the same manner
as conducted by the Companies and their Subsidiaries prior to the date hereof.

3.10. Property, Plant and Equipment. To the Knowledge of the Sellers, except as
set forth in Section 3.10(a) of the Sellers’ Disclosure Letter, the property,
plant and equipment of the Companies and their Subsidiaries are in reasonably
good operating condition and repair (normal wear and tear excepted) and are
reasonably adequate for the uses to which they are being put, and none of such
equipment is in need of material maintenance or repairs except for ordinary,
routine maintenance and repairs. Except as set forth in Section 3.10(b) of
Sellers’ Disclosure Letter to the Knowledge of the Sellers, none of the
Companies and their Subsidiaries has received any written recommendation from
any consultants hired by the Companies or their Subsidiaries relating to
modifications or improvements to, or replacement of, equipment, which
modifications, improvements or replacements would cost more than $100,000.
Section 3.10(c) of the Seller’s Disclosure Schedule sets forth each parcel of
real property owned by the Companies.

 

13



--------------------------------------------------------------------------------

3.11. Intellectual Property.

(a) Except as set forth in Section 3.11(a) of Sellers’ Disclosure Letter, the
Intellectual Property Assets and Software are all those necessary for the
operation of the Business as it is currently conducted or as currently proposed
to be conducted. The Companies and their Subsidiaries own or have the right to
use, all of the Intellectual Property Assets and Software, free and clear of all
Encumbrances (except Permitted Encumbrances and such other Encumbrances that
will be extinguished on or prior to the Closing Date). Except as set forth in
Section 3.11(a) of Sellers’ Disclosure Letter, the Companies and their
Subsidiaries are not obligated to make any material payment to any Person for
the use or exploitation of the material Intellectual Property Assets and
Software.

(b) Section 3.11(b) of Sellers’ Disclosure Letter contains a complete and
accurate list of all material registrations and applications within the Marks,
Patents and Copyrights and all websites and domain names of the Companies. All
such registrations and applications are currently unexpired and are not subject
to any maintenance fees or actions falling due within ninety (90) days after the
date of Closing. Except as disclosed on Section 3.11(b) of Sellers’ Disclosure
Letter, to the Knowledge of the Sellers, (i) no material Mark, Patent or
Copyright is being infringed by a third party, and (ii) no Intellectual Property
Assets are alleged to infringe any proprietary right of any other Person.

(c) The Companies and their Subsidiaries have taken all commercially reasonable
precautions to protect the secrecy of their material Trade Secrets. To the
Knowledge of the Sellers, the material Trade Secrets currently used by the
Companies and their Subsidiaries have not been disclosed to any third party or
misappropriated by any Person.

3.12. Contracts; No Defaults.

(a) Section 3.12(a) of Sellers’ Disclosure Letter contains a complete and
accurate list of each of the following Contracts which shall be deemed Material
Contracts for purposes of this Agreement:

(i) each Applicable Contract that involves performance of services or delivery
of goods or materials by the Companies and their Subsidiaries in an amount or
value in excess of $250,000 per year.

(ii) each Applicable Contract relating to the borrowing of money of the
Companies and their Subsidiaries and other agreements with the holders of such
indebtedness relating thereto;

(iii) each lease, rental or occupancy agreement, license, installment and
conditional sales agreement and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements requiring expenditures of $25,000
or less for any single item in any year or aggregate payments of less than
$50,000 over the term thereof, and with terms of less than three (3) years);

(iv) each collective bargaining agreement and other Applicable Contract to or
with any labor union or other employee representative of a group of employees;

(v) each material joint venture, partnership and other Applicable Contract
(however named) involving a sharing of profits, losses, costs or liabilities by
the Companies and their Subsidiaries with any other Person;

(vi) each Applicable Contract containing covenants that in any way purport to
restrict in any material respect the business activity of the Companies or their
Subsidiaries (or any Affiliate thereof) or limit the freedom of the Companies
and their Subsidiaries (or any Affiliate thereof) to engage in any line of
business or to compete with any Person; and

 

14



--------------------------------------------------------------------------------

(vii) each other material Applicable Contract.

(b) Except as set forth in Section 3.12(b) of Sellers’ Disclosure Letter, to the
Knowledge of the Sellers, each Material Contract is in full force and effect and
is valid and enforceable in accordance with its terms, except as may be limited
by bankruptcy, moratorium and insolvency laws and other laws affecting the
rights of creditors generally and except as may be limited by the general
principles of equity.

(c) Except as set forth in Section 3.12(c) of Sellers’ Disclosure Letter:

(i) each of the Companies and Subsidiaries is in compliance in all material
respects with all applicable terms and requirements of each Material Contract to
which it is a party;

(ii) to the Knowledge of the Sellers, each other Person which is a party to any
Material Contract, is in material compliance with all applicable terms and
requirements of such Material Contract;

(iii) no event has occurred and is continuing or circumstance exists on the part
of the Companies and their Subsidiaries or, to the Knowledge of the Sellers, on
the part of any other party to a Material Contract, that (with or without notice
or lapse of time) would reasonably be expected to contravene, conflict with or
result in a material violation or breach of, or give any of the Companies or
their Subsidiaries or any other Person the right to declare a default or
exercise any material remedy under, or to accelerate the maturity or performance
of, or to cancel, terminate or modify, any Material Contract; and

(iv) to the Knowledge of the Sellers, none of the Companies or their
Subsidiaries has given to or received from any other Person, any notice or other
communication (whether orally with specificity or written) which a reasonable
person would understand as asserting any actual or alleged violation or breach
of, or default under, any Material Contract.

 

15



--------------------------------------------------------------------------------

(d) To the Knowledge of the Sellers, the Companies and their Subsidiaries are
not currently renegotiating any material amounts paid or payable to the
Companies or their Subsidiaries under current or completed Material Contracts
with any Person.

(e) The copies of the Material Contracts which have been delivered to Buyer are,
except as redacted, true and correct copies of such Material Contracts as
presently in effect.

3.13. Operating Matters.

(a) (i) Section 3.13(a)(i) of the Sellers’ Disclosure Letter sets forth as of
April 15, 2010 for each of the Operating Divisions the following information
relating to Customers which purchase #2 heating oil:

 

Customer Classification

 

# of Active Customers

 

# of Customers on Sellers
Automatic Delivery System

 

Fixed Price # of Customers

 

# of Capped Price Customers

*Residential         Commercial     SEE SCHEDULES     Heat USA        

 

*Not including Heat USA.

(ii) Section 13(a)(ii) of the Sellers’ Disclosure Schedule sets forth as of
April 15, 2010 for each of the Operating Divisions the following information
relating to Customers which purchase Petroleum Products other than #2 heating
oil:

 

Customer Classification

 

# of Active Customers

 

Product Purchased

Other   SEE SCHEDULES  

(iii) During the 12 months ended March 31, 2010, the Operating Divisions sold
(i) no petroleum products to Customers other than the Petroleum Products
(ii) sold no Petroleum Products to Wholesale Customers and (iii) sold Petroleum
Products only on a delivered basis.

(iv) Section 3.13(a)(iv) of the Sellers’ Disclosure Letter sets forth for each
of the 12 months ended March 31, 2010 for each of the Operating Divisions, with
respect to Customers receiving deliveries of home heating oil, the total number
of gallons sold and the Net Dollar Sales; showing separately the total of the
gallons and Net Dollar Sales for Commercial Customers and Heat USA Customers.

 

16



--------------------------------------------------------------------------------

(v) Section 3.13(a)(v) of the Sellers Disclosure Letter set forth for each of
the 12 months ended March 31, 2010 for each of the Operating Divisions with
respect to other Customers the number of gallons of diesel, gasoline and
kerosene sold (shown separately) and the Net Dollar Sales.

(vi) Section 3.13(a)(vi) of the Sellers’ Disclosure Letter sets forth certain
information concerning account gain (loss) for the Customers by Operating
Division for the 12 months ended March 30, 2009 and March 30, 2010.

(vii) Section 3.13(a)(vii) of the Sellers’ Disclosure Letter sets forth for each
of the Operating Divisions for the 12 months ended March 31, 2010, its Net
Dollar Sales for service contracts, parts and labor and installations.

 

17



--------------------------------------------------------------------------------

(b) Section 3.13(b) of the Sellers’ Disclosure Letter sets forth for each
Operating Division (a) home heating oil volumes and Net Dollar Sales for gallons
sold to Fixed Price Customers and Capped Price Customers (b) the home heating
volumes and Net Dollar Sales for gallons sold to Variable Price Customers and
(c) the cost of product, during the 12 month period ended March 31, 2010.

(c) Section 3.13(c) of the Sellers’ Disclosure Letter sets forth for each of the
Operating Divisions (i) the number of Fixed Priced Customers as of April 30,
2010, the number of gallons of home heating oil committed to be sold to such
Fixed Price Customers per month after April 30, 2010 and the anticipated
weighted average fixed price of such gallons of home heating oil and (ii) the
number of Capped Price Customers as of April 30, 2010 and the weighted average
capped price and the number of gallons committed to be sold to such Customers
after March 31, 2010. The Companies and their Subsidiaries have certain
inventory and futures contracts relating to the gallons to be delivered to Fixed
Price Customers and Capped Price Customers, a complete list of which, as of the
date hereof, including gallons and cost over, is set forth in Section 3.13(c) of
the Sellers’ Disclosure Letter.

(d) Schedule 3.13(d) of the Sellers’ Disclosure Letter lists all agreements with
Bid Customers over 50,000 gallons per annum.

(e) Except as disclosed in Section 3.13(e) of Sellers’ Disclosure Letter, the
Companies and their Subsidiaries have no material agreements to sell Petroleum
Products to or through cooperatives, buying groups or other similar
arrangements.

(f) Section 3.13(f) of Sellers’ Disclosure Letter, identifies Customers of the
Companies and their Subsidiaries which purchased more than 25,000 gallons of
Petroleum Products during the period from April 1, 2009 to March 31, 2010 and
such section sets forth the estimated number of gallons purchased and the
current pricing arrangement.

(g) Section 3.13(g) of Sellers’ Disclosure Letter contains certain information
relating to material programs or policies of Companies or their Subsidiaries
pursuant to which they provide discounts, free gallonage, free service, the
extension of credit or other accommodations to customers based upon volume
purchased, prompt payments, participation in budget programs, age attained or
otherwise.

(h) Section 3.13(h) of Sellers’ Disclosure Letter contains an aging of the
accounts receivable (totals only) for the Customers for each of the Operating
Divisions as of December 31, 2009 and March 31, 2010.

(i) Section 3.13(i) of the Sellers’ Disclosure Letter describes each of the
acquisitions of another business made by the Companies and their Subsidiaries
with respect to the Business since January 1, 1996, including the name of each
such acquisition and the number of Customers acquired.

3.14. Insurance. Section 3.14(a) of Sellers’ Disclosure Letter contains an
accurate and complete list of all policies and binders of fire, liability,
workers’ compensation, products liability and all material forms of insurance
(showing as to each policy or binder the carrier, policy number, coverage
limits, expiration dates, annual premiums and a general description of the type
of coverage) currently maintained by the Companies and their Subsidiaries
relating to the Business. All such policies are in full force and effect, all
premiums with respect thereto covering all periods up to and including the date
hereof have been paid or shall be paid in the Ordinary Course of Business, and
no notice of cancellation or termination has been received with respect to any
such policy. Except as set forth in Section 3.14(b)

 

18



--------------------------------------------------------------------------------

of the Sellers’ Disclosure Letter, all policies are written on a claims made
basis and to the Knowledge of the Sellers, such policies are reasonably adequate
insurance coverage to insure against risks to which the Companies and their
Subsidiaries are normally exposed, and will remain in full force and effect
following the Closing with respect to pre-Closing occurrences.

To the Knowledge of Sellers, Section 3.14(c) of Sellers’ Disclosure Letter sets
forth all written recommendations received by the Companies and their
Subsidiaries in the fifteen months prior to the date hereof from any insurance
carrier regarding the manner in which the Companies and their Subsidiaries
conduct the Business or recommending changes in relation thereto.

3.15. Labor Difficulties. Except to the extent set forth in Section 3.15 of
Sellers’ Disclosure Letter, (a) to the Knowledge of the Sellers, each of the
Companies and their Subsidiaries is in compliance in all material respects with
all Legal Requirements respecting employment and employment practices, terms and
conditions of employment and wages and hours, and is not engaged in any unfair
labor practice; (b) to the Knowledge of Sellers there is no unfair labor
practice complaint against any of the Companies or their Subsidiaries pending
before the National Labor Relations Board; (c) there is no labor strike,
dispute, slowdown or stoppage actually pending or, to the Knowledge of Sellers,
Threatened against or affecting any of the Companies or their Subsidiaries;
(d) no material grievance proceeding or arbitration proceeding arising out of or
under any collective bargaining agreements to which any Company or Subsidiary is
a party is pending and to the Knowledge of the Sellers, no material claim
therefor exists; (e) there is no collective bargaining agreement binding on
Companies or their Subsidiaries; (f) none of the Companies or their Subsidiaries
has experienced any material work stoppage or other organized labor difficulty
or, to the Knowledge of the Sellers, attempts to organize employees by organized
labor in the past five (5) years and (g) there is no litigation pending between
the Companies or their Subsidiaries and any employees nor to the Knowledge of
Sellers is any such litigation Threatened.

 

19



--------------------------------------------------------------------------------

3.16. Employee Benefits.

(a) Except as set forth in Section 3.16(a) of Sellers’ Disclosure Letter,
neither the Companies nor any of its ERISA Affiliates (i) sponsors, maintains or
contributes to, or has in the past sponsored, maintained or contributed to, any
Plan, or (ii) has promised or is otherwise committed or required to sponsor,
maintain, modify or contribute to any material Plan, except as may be required
by applicable law or any collective bargaining agreement.

(b) Except as set forth in Section 3.16(b) of the Sellers’ Disclosure Letter, no
Plan is subject to Section 412 of the Code or Section 302 of ERISA or Title IV
of ERISA or is a defined benefit plan.

(c) With respect to each Plan, the Sellers have provided the Buyer with, or made
available to Buyer, complete and correct copies of (i) each Plan, including all
amendments thereto, (ii) the most recent summary plan description (if any) and
all other documents pursuant to which the Plans are maintained, (iii) the most
recent annual report (Form 5500 series) filed with the IRS (with attachments)
and (iv) all IRS determination letters, rulings and opinions received by the
Companies , in respect of any applicable Plans.

(d) With respect to each Plan which is subject to Title I of ERISA, neither the
Companies nor any of its ERISA Affiliates has failed to comply with any of the
applicable reporting, disclosure or other requirements of, and both the
Companies and any of its ERISA Affiliates have been operated substantially in
compliance with, ERISA and the Code. None of the Plans or any trusts relating
thereto have engaged in any transaction in connection with which the Companies
or any of their ERISA Affiliates or any “fiduciaries,” as such term is defined
in Section 3(21) of ERISA, of any Plans or related trusts are or would
reasonably be expected to be subject to either a civil penalty or other
liability under Section 502(i), Section 406 or Section 409 of ERISA or a tax
imposed by Section 4975 of the Code.

(e) With respect to each Plan which is intended to be a qualified plan under
Section 401(a) of the Code as currently in effect, a favorable determination
letter has been received from the IRS as to its qualification under
Section 401(a) of the Code, each such Plan has been operated and administered in
accordance with its terms and all such Plans comply in all material respects
with the applicable requirements of ERISA, the Code and any other applicable
Legal Requirement governing such Plans.

(f) Except as otherwise required by Section 4980B of the Code or Part 6 of Title
I of ERISA, no Plans provide medical, life insurance or other employee benefits
to current or future retirees or other former employees and the Companies have
never represented or promised that such benefits would be provided.

(g) Except as set forth in Section 3.16(g) of Sellers’ Disclosure Letter, there
is no pending or, to the Knowledge of the Sellers, Threatened, Proceeding before
the Internal Revenue Service, the Department of Labor, the Pension Benefit
Guaranty Corporation or otherwise, against or involving any Plan (other than
routine claims for benefits) and, to the Knowledge of Sellers, there is no basis
for, and Sellers have no Knowledge of any facts that would reasonably be
expected to give rise to, any such Proceeding.

(h) Except as set forth in Section 3.16(h) of Sellers’ Disclosure Letter, the
consummation of the Contemplated Transactions will not, either alone or in
combination with any other event expressly contemplated hereby or in the
Documents; (i) entitle any current or former employee or officer of the
Companies or any ERISA Affiliate to severance pay, or any other payment, except
as expressly provided in this Agreement; (ii) accelerate the time of payment or
increase the amount of or vesting of compensation or benefits due any such
employee or officer; (iii) result in termination or forgiveness of indebtedness
or (iv) otherwise give rise to a benefit that is reasonably expected to be
treated as a parachute payment under Section 280G of the Code.

(i) With respect to each Plan which is intended or deemed to be a “non qualified
deferred compensation plan”, the Companies have operated such Plan and such Plan
is in compliance with the Code Section 409A and any treasury regulations, IRS
notices and other applicable guidance issued by the IRS.

 

20



--------------------------------------------------------------------------------

3.17. Legal Proceedings; Orders.

(a) Except as set forth in Section 3.17(a) of Sellers’ Disclosure Letter, there
is no pending, or to the Knowledge of the Sellers, Threatened, Proceeding:

(i) that is by or against the Companies or their Subsidiaries or, to the
Knowledge of Sellers, by or against any third party; or

(ii) by or against the Companies or their Subsidiaries that challenges, or that
would have the effect of materially preventing, delaying, making illegal or
otherwise materially interfering with, the Contemplated Transactions.

(b) Except as set forth in Section 3.17(b) of Sellers’ Disclosure Letter:

(i) Sellers are not subject to any Order that relates to the Business or the
Assets, taken as a whole;

(ii) To the Knowledge of the Sellers, the Companies and their Subsidiaries are
in full compliance in all material respects with all of the terms and
requirements of each Order to which it is subject;

(iii) The Companies and their Subsidiaries have not received any notice or other
communication (written or orally with specificity) from any other Person which a
reasonable person would understand as asserting any actual or alleged material
violation of, or material failure to comply with, any term or requirement of any
Order to which Sellers, the Business or any of the Assets, is subject.

3.18. No Condemnation or Expropriation. Neither the whole nor any portion of the
Real Property, the leaseholds or any other material assets of the Companies and
their Subsidiaries are subject to any Order to be sold or are being condemned,
expropriated or otherwise taken by any Governmental Body with or without payment
of compensation therefor, nor, to the Knowledge of Sellers, has any such
condemnation, expropriation or taking been Threatened.

3.19. Legal Requirements; Governmental Authorizations.

(a) Except as set forth in Section 3.19(a) of Sellers’ Disclosure Letter:

(i) To the Knowledge of the Sellers, the Companies and their Subsidiaries are in
compliance in all material respects with all applicable Legal Requirements;

(ii) To the Knowledge of the Sellers, no event has occurred nor does there exist
any circumstance that (with or without notice or lapse of time) (A) would
reasonably be expected to constitute or result in a material violation by the
Companies and their Subsidiaries of, or a material failure on the part of the
Companies and their Subsidiaries to comply with, any Legal Requirement; and

 

21



--------------------------------------------------------------------------------

(iii) The Companies and their Subsidiaries have received no notice or other
communication (whether written or orally with specificity) from any Person which
a reasonable person would understand as asserting any actual or alleged material
violation of, or material failure to comply with, any Legal Requirement.

 

22



--------------------------------------------------------------------------------

(b) The material Governmental Authorizations held by the Company and their
Subsidiaries (the “Designated Governmental Authorizations”) constitute all of
the Governmental Authorizations necessary to permit the Companies and their
Subsidiaries to lawfully conduct and operate in all material respects the
Business in the manner they currently conduct and operate the Business. Except
as set forth in Section 3.19(b) of Sellers’ Disclosure Letter, to the Knowledge
of the Sellers, the Companies and their Subsidiaries are in compliance in all
material respects with all of the terms and requirements of each Designated
Governmental Authorization and no appeal or action is pending or, to the
Knowledge of the Sellers, Threatened to revoke any such Designated Governmental
Authorization.

3.20. Material Consents. Section 3.20 of Sellers’ Disclosure Letter sets forth
and identifies all material consents, assignments, releases, waivers and
approvals required of any Person, including the name of the party necessary to
the consummation of the Contemplated Transactions by the Sellers.

3.21. Environmental Matters. Except as set forth in Section 3.21 of the Sellers’
Disclosure Letter:

(a) The Companies and their Subsidiaries are in compliance in all material
respects with all Environmental Laws including, without limitation, all
restrictions, conditions, standards, limitations, prohibitions, requirements,
obligations, schedules and timetables contained in the Environmental Laws or
contained in any Governmental Authorization.

(b) The Sellers have provided to Buyer all material assessments, reports, data,
results of investigations or audits and other information that are in the
possession of the Companies and their Subsidiaries or reasonably available to
the Sellers regarding environmental matters pertaining to any Environmental
Conditions related to the Facilities or the Companies and their Subsidiaries, or
Environmental Compliance Liability or other compliance (or noncompliance) by the
Companies and their Subsidiaries with respect to any Environmental Laws.

(c) There is no Proceeding pending or to the Knowledge of Sellers Threatened,
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (i) the presence or Release of any Material of
Environmental Concern at any Facility or (ii) circumstances forming the basis of
any violation, or alleged violation, of any Environmental Law, that in either
case is pending or Threatened against Companies and their Subsidiaries or to the
Knowledge of the Sellers against any Predecessor whose potential liability for
any Environmental Condition or Environmental Compliance Liability the Companies
and their Subsidiaries have retained or assumed either contractually or by
operation of law.

(d) To the Knowledge of Sellers, there are no actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the Release or presence of any Materials of Environmental Concern at any
Facility that would reasonably be expected to result in Environmental Conditions
or form the basis of any Environmental Compliance Liability or any Proceeding
against the Companies and their Subsidiaries or against any Predecessor.

(e) Without in any way limiting the generality of the foregoing, to the
Knowledge of the Sellers (i) all on-site and off-site locations where the
Companies and their Subsidiaries or any Predecessor have stored, disposed or
arranged for the disposal of Materials of Environmental Concern are identified
in Section 3.21(e) of Sellers’ Disclosure Letter; (ii) all underground storage
tanks and above ground storage tanks owned or operated by the Companies and
their Subsidiaries, and the capacity and contents of such tanks, located on any
property owned, leased or operated by the Companies and their Subsidiaries are
identified in Section 3.21(e) of Sellers’ Disclosure Letter; (iii) except as set
forth in Section 3.21(e) of Sellers’ Disclosure Letter, there is no friable
asbestos contained in or forming part of any building, building

 

23



--------------------------------------------------------------------------------

component, structure or office space owned, leased, operated or controlled by
the Companies and their Subsidiaries or the Business; and (iv) except as set
forth in Section 3.21(e) of Sellers’ Disclosure Letter, no PCBs or
PCB-containing items are used or stored at any property owned, leased, operated
or controlled by the Companies and their Subsidiaries.

(f) The Companies and their Subsidiaries have not received any Environmental
Notice that alleges that the Companies and their Subsidiaries or any Predecessor
are in violation of any Environmental Laws and, to the Knowledge of Sellers,
there are no circumstances that would reasonably be expected to give rise to
such violation. The Companies and their Subsidiaries have not received any
Environmental Notice from any Governmental Body or private or public entity
advising it that it is responsible for or potentially responsible for Damages or
Environmental Conditions or Environmental Compliance Liability with respect to
any Facility and no legally binding agreements have been entered into concerning
such Damages or Environmental Conditions or Environmental Compliance Liability.
No Facility is on any federal, state or local list of hazardous sites, such as
the Environmental Protection Agency’s Comprehensive Response, Compensation and
Liability Information System List.

(g) Except pursuant to the Connecticut Transfer Act (as defined below), the
Companies and their Subsidiaries are not subject to any Environmental Laws
requiring (i) the performance of a site assessment for Materials of
Environmental Concern or an audit for any potential Environmental Compliance
Liability, (ii) the removal or remediation of Materials of Environmental
Concern, (iii) the giving of notice to or receiving the approval of any
Governmental Body, (iv) the recording or delivery of any disclosure document or
statement pertaining to environmental matters regarding each of the foregoing by
virtue of the Contemplated Transactions or as a condition to the effectiveness
of any Contemplated Transactions or (v) corrective or other remedial measures
pursuant to Environmental Laws.

3.22. No Other Agreements. Sellers have no commitment or legal obligation,
absolute or contingent, to any other Person or firm to sell or effect a sale of
any of the Equity Interests.

3.23. Brokers and Finders. Sellers have employed no brokers in connection with
the Contemplated Transactions.

3.24. Personnel. (a) Section 3.24 of Sellers’ Disclosure Letter sets forth
separately with respect to each Operating Division a true and complete list of:

(i) Each office, sales, supervisory and managerial personnel whose total
compensation as reported on his Form W-2 exceeds $50,000 in 2009 or $36,000 for
the nine months ended March 31, 2010; and

(ii) subcontractors who were paid more than $25,000 by an Operating Division
during the 12 months ended March 30, 2010 and the amounts paid and payable to
each such subcontractor.

 

24



--------------------------------------------------------------------------------

(b) Since July 30, 2009, except as set forth in Section 3.24 of the Sellers’
Disclosure Letter, the Companies and their Subsidiaries have not granted or
committed to make any increase in the compensation of any employees (including
any such increase pursuant to any bonus, profit sharing or other plan or
commitment) or make any bonus, severance, termination or similar payments or to
establish or amend any employee retirement or benefit plan or program other than
in the Ordinary Course of Business and any increase since July 30, 2009 is
reflected in the amounts disclosed in Section 3.24 of the Seller’s Disclosure
Letter.

3.25. Taxes. Except as set forth in Schedule 3.25 of Sellers’ Disclosure Letter:

(a) Each of the Companies and their Subsidiaries has timely filed or caused to
be timely filed all Tax Returns that are or were required to be filed by it on
or prior to the date hereof, either separately or as a member of a group of
entities, pursuant to applicable Legal Requirements. All such Tax Returns are
complete and correct in all material respects.

(b) Each of the Companies and their Subsidiaries has paid or, where payment is
not yet due, has established (or has had established on its behalf and for its
sole benefit and recourse) an adequate accrual in accordance with GAAP for the
payment of all Taxes shown on the Tax Returns required to be filed prior to or
on the date hereof.

(c) There are no Encumbrances for Taxes upon any property or assets of the
Companies or their Subsidiaries, except for Permitted Encumbrances for Taxes not
yet due and for which adequate reserves have been established in accordance with
GAAP.

(d) No Tax Audit is pending with regard to any Taxes or Tax Returns of the
Companies or their Subsidiaries as of the date hereof and, to the Knowledge of
Sellers, no Tax Audit is Threatened.

(e) There are no outstanding requests, Contracts, consents or waivers to extend
the statutory period of limitations applicable to the assessment of any Taxes or
deficiencies against the Companies or their Subsidiaries as of the date hereof,
and no power of attorney granted by the Companies or their Subsidiaries with
respect to any Taxes is currently in force.

(f) The Companies and their Subsidiaries are not bound by nor are they party to
any Contract providing for the allocation, indemnification, or sharing of Taxes
as of the date hereof.

(g) None of the Companies or their Subsidiaries (i) has been a member of an
“affiliated group” (within the meaning of the Code) filing a consolidated
Federal tax return (other than a group the common parent of which was the
Company) or (ii) has any material liability for any Tax of any Person under
Treasury regulation Section 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or successor by contract or otherwise.

(h) None of the Companies or any of their Subsidiaries has any Tax liability
relating to any period prior to the date hereof, except those Tax liabilities
included as liabilities on the Interim Balance Sheet and tax liabilities accrued
in the Ordinary Course of Business since the date of the Interim Balance Sheet.

(i) None of the Companies or their Subsidiaries has in the past ten years
(A) acquired assets from another corporation in a transaction in which their tax
basis for the acquired assets was determined, in whole or in part, by reference
to the tax basis of the acquired assets in the hands of the transferor or
(B) acquired any stock of any corporation which is a qualified subchapter S
subsidiary.

3.26. Relationships With Related Persons. Except as set forth in Section 3.26 of
Sellers’ Disclosure Letter, and except through or related to its ownership,
directly or indirectly, of the Equity Interests, neither the Sellers nor any
Affiliate of a Principal Seller (other than the Companies) has any outstanding
Contract with the Companies or their Subsidiaries.

 

25



--------------------------------------------------------------------------------

ARTICLE IV

FURTHER REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller, severally and not jointly, represents and warrants to Buyer as
follows:

4.1. Title. Such Seller owns, either directly or indirectly, the capital stock
interests of Champion Energy it purports to transfer hereby free and clear of
all Encumbrances.

4.2. Authority; No Conflict.

(a) This Agreement constitutes the legal, valid and binding obligation of such
Seller, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, moratorium and insolvency laws and other laws affecting
the rights of creditors generally and except as may be limited by general
principles of equity. Upon the execution and delivery by it of the Documents to
which such Seller is a party and the execution and delivery thereof by each
other party thereto, such Documents will constitute the legal, valid and binding
obligations of such Seller, enforceable in accordance with their respective
terms, except as may be limited by bankruptcy, moratorium and insolvency laws
and other laws affecting the rights of creditors generally and except as may be
limited by general principles of equity. Such Seller has the power, authority
and capacity to execute and deliver this Agreement and the Documents to which it
is a party and to perform its respective obligations under this Agreement and
such Documents.

(b) Neither the execution and delivery of this Agreement or any of the Documents
to which such Seller is a party, nor the consummation or performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time):

(i) contravene, conflict with or result in a violation of any Legal Requirement
or any Order to which such Seller is subject; or

(ii) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by such Seller;

except for any such contravention, conflict or violation which would not
reasonably be expected to make illegal or materially delay or impair the
consummation of the Contemplated Transactions.

(c) Except as set forth in Section 3.20(c) of Sellers’ Disclosure Letter, such
Seller is not and will not be required to give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement or any of the Documents to which such Seller is a party or the
consummation or performance of any of the Contemplated Transactions, except
where the failure to give any such notice or obtain any consent would not
reasonably be expected to make illegal or materially delay or impair the
consummation of the Contemplated Transactions.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents, warrants and covenants to Sellers as follows:

5.1. Buyer Organization; Etc. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of

 

26



--------------------------------------------------------------------------------

Minnesota and has full power and authority to carry on its business as it is now
being conducted and to own the properties and assets it now owns. As of the
Closing, the Buyer will be authorized to do business in all jurisdictions where
qualification shall become necessary as a result of the Contemplated
Transactions.

5.2. Authority; No Conflict.

(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, moratorium and insolvency laws and other laws affecting the rights
of creditors generally and except as may be limited by general principles of
equity. Upon the execution and delivery by it of the Documents to which Buyer is
a party and the execution and delivery thereof by each other party thereto, such
Documents will constitute the legal, valid and binding obligations of Buyer,
enforceable in accordance with their respective terms, except as may be limited
by bankruptcy, moratorium and insolvency laws and other laws affecting the
rights of creditors generally and except as may be limited by general principles
of equity. Buyer has the power, authority and capacity to execute and deliver
this Agreement and the Documents to which it is a party and to perform its
obligations under this Agreement and such Documents.

(b) Neither the execution and delivery of this Agreement or any of the
Documents, nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):

(i) contravene, conflict with or result in a violation of any Legal Requirement
or any Order to which Buyer is subject; or

(ii) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Buyer.

(c) Buyer is not and will not be required to give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement or any of the Documents or the consummation or performance of any of
the Contemplated Transactions.

5.3. Brokers and Finders. Neither Buyer nor any of its Affiliates has employed
any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees in connection with the Contemplated Transactions.

ARTICLE VI

SURVIVAL OF REPRESENTATIONS

AND WARRANTIES; INDEMNIFICATION

6.1. Survival of Representations and Warranties. Subject to the following two
sentences, the representations, warranties, covenants, agreements and
indemnities of Sellers and the Buyer contained herein shall

 

27



--------------------------------------------------------------------------------

survive the consummation of the Contemplated Transactions and the Closing Date,
without regard to any investigation made by any of the parties hereto. All
representations and warranties, covenants, agreements and indemnities and all
claims and causes of action with respect thereto shall terminate on the
eighteen-month anniversary of the Closing, provided, however, that the
representations and warranties made pursuant to Sections 3.1, 3.2, 3.25, 4.1,
4.2(a), 5.1 and 5.2(a) shall survive until the expiration of applicable statutes
of limitation. The termination of the representations and warranties, covenants,
agreements and indemnities provided herein shall not affect the rights of a
party in respect of any Claim (as hereinafter defined) made by such party in a
writing received by the other party prior to the expiration of the applicable
survival period provided herein.

6.2. Indemnifications. Subject to Section 6.6:

(a) By Sellers. Subject to the limitations on the several liability of Sellers
set forth in Section 6.3(a), Sellers shall, jointly and severally, indemnify and
save and hold harmless Buyer, its Affiliates and Subsidiaries, and their
respective Representative, from and against any and all Damages incurred in
connection with, arising out of, resulting from or incident to: (i) any material
breach of any surviving representation or warranty, made by Sellers in this
Agreement (reading such representations and warranties as if they did not
contain any materiality or Material Adverse Effect qualifiers, but such
representations and warranties shall not be read to exclude dollar thresholds
contained therein), (ii) any breach of any surviving covenant or agreement made
by Sellers in or pursuant to this Agreement, or (iii) any third-party Claim
against Buyer arising out of or relating to the Unknown Liabilities; provided,
however, that any Claim arising under subsection (a)(iii) and also under
subsection (a)(i) and (a) (ii) shall be deemed to arise under subsection
(a)(iii). Notwithstanding the foregoing, Buyer may not seek indemnification
against Sellers for any Claim in which the Damages are less than $50,000 (“Small
Claim”) until the aggregate of all Small Claims for indemnification or any
individual Claim exceeds $500,000, in which event indemnification will apply
only to Claims in excess of $500,000; provided, however, (i) that this sentence
shall apply solely to Claims asserted under Fund G of the Indemnity Escrow
Agreement and (ii) shall not apply to any Claim which was known to Seller prior
to Closing but not set forth in Seller’s Disclosure Letter. For the avoidance of
doubt, the parties agree that the Sellers shall have no liability or obligation
to provide indemnification in respect of any liability up to the amount
reflected in Net Working Capital, including the Bridgeport Terminal Liability.

(b) By Buyer. Buyer shall indemnify and save and hold harmless Sellers from and
against any and all Damages incurred in connection with, arising out of,
resulting from or incident to (i) any breach of any representation or warranty
or the inaccuracy of any representation made by Buyer in this Agreement (reading
such representations and warranties without regard to any materiality
qualifiers); and (ii) any breach of any covenant or agreement made by Buyer in
or pursuant to this Agreement.

(c) Cooperation. The indemnified party shall reasonably cooperate in all
respects with the indemnifying party and its attorneys in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom;
provided, however, that the indemnified party may, at its own cost, participate
in the investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom. The parties shall cooperate with each other in any
notifications to insurers.

 

28



--------------------------------------------------------------------------------

(d) Defense of Claims.

(i) Subject to the provisions of subparagraph (d)(ii), if a claim for Damages (a
“Claim”) is to be made by a party entitled to indemnification hereunder against
the indemnifying party, the party claiming such indemnification shall give
written notice (a “Claim Notice”) to the indemnifying party as soon as
practicable after the party entitled to indemnification becomes aware of any
fact, condition or event which may give rise to Damages for which
indemnification may be sought under this Section 6.2. If any lawsuit or
enforcement action is filed against any party entitled to the benefit of
indemnity hereunder, written notice thereof shall be given to the indemnifying
party as promptly as practicable (and in any event within five (5) calendar days
after the service or the citation or summons). The failure of any indemnified
party to give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent that the indemnifying party demonstrates actual
prejudice caused by such failure. After such notice, if the indemnifying party
shall acknowledge in writing to the indemnified party that the indemnifying
party shall be obligated under the terms of its indemnity hereunder in
connection with such lawsuit or action, then the indemnifying party shall be
entitled, if it so elects, (i) to participate in or, if it so elects, to take
control of the defense and investigation of such lawsuit or action; (ii) to
employ and engage attorneys of its own choice to handle and defend the same, at
the indemnifying party’s cost, risk and expense unless the named parties to such
action or proceeding include both the indemnifying party and the indemnified
party and the indemnified party has been advised in writing by counsel that a
conflict of interest between the indemnified party and indemnifying party
exists, in which event the indemnified party may in its discretion engage
separate counsel to participate in the Proceedings; and (iii) to compromise or
settle such Claim, provided that, if any such settlement or compromise entails
material non-monetary affirmative obligations on the part of the indemnified
party, such compromise or settlement shall be made only with the written consent
of the indemnified party, such consent not to be unreasonably withheld or
delayed. If the indemnifying party fails to assume the defense of such Claim
within forty-five (45) calendar days after receipt of the Claim Notice, the
indemnified party against which such Claim has been asserted will (upon
delivering notice to such effect to the indemnifying party) have the right to
undertake, at the indemnifying party’s reasonable cost and expense, the defense,
compromise or settlement of such Claim on behalf of and for the account and risk
of the indemnifying party; provided, however, that such Claim shall not be
compromised or settled without the written consent of the indemnifying party.
Such consent not to be unreasonably withheld or delayed. In the event the
indemnified party assumes the defense of the Claim, the indemnified party will
keep the indemnifying party reasonably informed of the progress of, and allow
full participation in, any such defense, compromise or settlement.

(ii) With respect to any Tax Audit relating to tax years ending on or prior to
the Closing Date or with respect to any previous year for which the Sellers
could have an indemnification obligation under Section 6.2 hereof, the Sellers
or their designated Representative shall have the sole right, at their sole cost
and expense, to control and settle any Tax Audit by any taxing authority and
contest and defend against any assessment, notice of deficiency or other
adjustment or proposed adjustment (“Tax Adjustment”), provided, (i) if the
Sellers do not agree in writing to undertake the control of a Tax Audit within
ten (10) business days after they have been afforded the opportunity in writing
in the manner provided by this Agreement for the giving of notices, Buyer shall
have exclusive control of such Tax Audit and (ii) if the resolution of any issue
arising with respect to any Tax Audit or Tax Adjustment could have a material
adverse effect on the amount or timing of the Tax liability of the Companies or
their Subsidiaries in any period ending after the Closing Date, the Sellers
shall promptly notify the Buyer in writing and shall afford to the Buyer the
opportunity to control jointly the conduct

 

29



--------------------------------------------------------------------------------

and resolution of the portion of such Tax Audit or Tax Adjustment that could
have the effect of increasing or accelerating the tax liabilities of the Company
in any post-closing. If the Buyer shall decline to participate in the contest or
conduct of such Tax Audit or Tax Adjustment, the Sellers shall have the right to
control the conduct of such Tax Audit or Tax Adjustment, provided that the
Sellers shall not resolve such Tax Audit or Tax Adjustment without the Buyer’s
consent which shall not be unreasonably withheld or delayed. In the event of a
dispute between the Sellers and the Buyer regarding the conduct or resolution of
any Tax Audit or Tax Adjustment hereof in which they share joint control of the
conduct and resolution, the parties will consult with each other on, and attempt
to resolve, their dispute. If such dispute cannot be resolved, it shall be
referred to a nationally recognized accounting firm that is designated by the
parties (“Tax Arbitrator”). Each of the Buyer and the Sellers shall present its
position to the Tax Arbitrator which shall decide which position shall be
adopted. The Tax Arbitrator shall not be entitled to adopt any other position,
unless the Sellers and the Buyer so agree in writing. The decision of the Tax
Arbitrator shall be final and binding. The fees and costs of the Tax Arbitrator
shall be paid by the party or parties whose position(s) is not adopted by the
Tax Arbitrator. Each party shall bear its own legal and other advisory expenses
incurred in connection with such procedure. Buyer covenants that, except as
specifically provided above in relation to an ongoing Tax Audit of a Tax Return
by a Governmental Body, it will not, and will cause each and all of the
Companies to not, amend any Tax Return of any of the Companies (including any
consolidated return including one or more or all of the Companies) filed on or
before the date hereof, or make any additional Tax filing with respect to any
Tax period for which a Past Tax Return has been filed, if such amended return or
additional filing would have any Adverse Impact, without the written consent of
the Sellers Representative, which consent shall not unreasonably be withheld or
delayed. For this purpose, an amended return or an additional filing has an
“Adverse Impact” if it results in (i) an increase in Tax liability of the
Company for any Tax year or part thereof prior to the Closing Date or (ii) a
position on such amended Tax Return or filing that implies a correspondingly
higher Tax liability for any Seller or the owner of any Seller. Sellers and
Buyer will jointly prepare the Tax Returns of the Companies for the Tax period
from July 1, 2009 to the Closing Date. For purposes of clarification, this
covenant shall not apply to action taken by the Companies as a result of a tax
audit not involving an amended return or other filing.

6.3. Limitation on Liability. Any provision herein to the contrary
notwithstanding:

(a) Subject to the limitation on indemnifications set forth in Section 6.2(a),
each Seller shall be liable in the aggregate for all Claims up to, but not in an
amount exceeding, such Seller’s Indemnity Percentage; provided, however, that
this subsection (a) shall not apply to Claims known to any Seller prior to the
Closing and not set forth in Seller’s Disclosure Letter.

(b) The limitations on liability set forth in Section 6.3(a) shall not apply to
any Claim based upon the breach of any representation and warranty which
pursuant to the provision 6.2(a)(i) survives the 18-month anniversary of the
Closing; provided, however, that the liability of each Seller for any Claim
described in this subsection (b) shall be limited to such Seller’s Indemnity
Percentage of such Claim.

(c) In no event shall any Seller be liable (including under the Environmental
Escrow Agreement and the Indemnification Escrow Agreement) to Buyer or its
affiliates for any Damages with respect to any Claim for any amount in excess of
such Seller’s Indemnity Percentage of the total Damages with respect to such
Claim.

6.4. Subrogation. Upon making an indemnity payment pursuant to this Agreement,
the indemnifying party will, to the extent of such payment, be subrogated to all
rights of the indemnified party against any

 

30



--------------------------------------------------------------------------------

third party in respect of the damages to which the payment related. Without
limiting the generality of any other provision hereof, each such indemnified
party and indemnifying party will duly execute upon request all instruments
reasonably necessary to evidence and perfect the above described subrogation and
subordination rights.

6.5. No Double Recovery; Use of Insurance. Notwithstanding anything herein to
the contrary, no party shall be entitled to indemnification or reimbursement
under any provision of this Agreement for any amount to the extent such party or
its Affiliate has been indemnified or reimbursed for such amount under any other
provision of this Agreement, the Exhibits or Schedules attached hereto, Sellers’
Disclosure Letter, or any document executed in connection with this Agreement or
otherwise. Furthermore, in the event any Damages related to a claim by Buyer are
covered by insurance, except insurance obtained by the Buyer or the Companies
and their Subsidiaries after the Closing Date to the extent and only to the
extent it provides coverage or limits not offered by insurance policies
maintained by the Companies and their Subsidiaries immediately prior to the
Closing Date, Buyer agrees to use commercially reasonable efforts to seek
recovery under such insurance and Buyer shall not be entitled to recover from
the Sellers (and shall refund amounts received up to the amount of
indemnification actually received) with respect to such Damages to the extent,
and only to the extent, any of Buyer, the Companies and their Subsidiaries
recovers under any such insurance policy.

6.6. Treatment of Indemnity Payments Between the Parties. All indemnification
payments shall constitute adjustments to the Purchase Price for all tax
purposes, and no party shall take any position inconsistent with such
characterization.

 

31



--------------------------------------------------------------------------------

6.7. Connecticut Transfer Act

(a) Sellers shall prepare Property Transfer Form III’s in accordance with the
Connecticut General Statutes Sec. 22a-134 (“Transfer Act”) for both the
Hoffman/Bridgeport Terminal property and the Hoffman Fuel Company of Danbury
property. Hoffman/Bridgeport and Hoffman Fuel Company of Danbury will be the
“Certifying Party” (as defined in Section 22a-134(6) of the Connecticut General
Statutes) for their respective properties. Sellers shall also direct their
current Licensed Environmental Professional (“LEP”) to prepare Environmental
Condition Assessment Forms (“ECAFs”) for both the Hoffman/Bridgeport and the
Danbury properties to be filed with the Connecticut Department of Environmental
Protection (“CTDEP”) in connection with the transaction contemplated by this
Agreement.

(b) At the Closing, the Property Transfer Form III’s shall be signed by the
Buyer as the transferee, by the Sellers as the transferors, and by
Hoffman/Bridgeport and Hoffman Fuel Company of Danbury as the Certifying Parties
for their respective properties. No later than ten (10) days after Closing,
Hoffman/Bridgeport and Hoffman Fuel Company of Danbury shall file the fully
executed Property Transfer Forms with the CTDEP and pay all required Transfer
Act filing fees.

6.8. Environmental Indemnification.

ARTICLE VII

RESTRICTIVE COVENANTS

7.1. Restrictive Covenants.

Each of the Sellers, individually and not jointly, agrees as follows:

(a) For a period of five (5) years from the date hereof, Seller shall not, in
any state in which the Companies or their Subsidiaries are conducting the
Business on the Closing Date (the “Territory”), directly or indirectly, sell or
distribute, or solicit or accept orders for the sale or distribution of, or
assist or advise any person in connection with the sale or distribution of, or
the solicitation or acceptance of orders for the retail sale of, Petroleum
Products, biofuels, natural gas, hvac equipment or hvac equipment installation
or maintenance services of any type in the Territory.

(b) For a period of ten (10) years from the date hereof, Seller shall not,
anywhere in the Territory, directly or indirectly (a) sell or distribute, or
solicit or accept orders for the retail sale or distribution of, or assist or
advise any person in connection with the retail sale or distribution of, or the
solicitation or acceptance of orders for the retail sale of, Petroleum Products,
biofuels, natural gas, hvac equipment or hvac equipment installation or
maintenance services of any type to the Customers or interfere or seek to
interfere with the patronage of the Customers with the Buyer or (b) except as
requested by Buyer, communicate with any of the Customers or assist any person
to communicate with any of the Customers relating to the activities in which it
is prohibited from engaging in except at the prior written request of Buyer.

(c) For a period of five (5) years from the date hereof the Seller will not
solicit any employee of the Companies and their Subsidiaries to leave their
employment and will not hire or retain any such employee whether, as an
employee, consultant or otherwise; provided, however, that advertising in
newspapers and other media will not be deemed to be a solicitation unless
specifically targeted at any such employee.

(d) The Seller acknowledges that if it should breach a covenant contained
herein, Buyer’s remedy at law will be inadequate. Therefore, in addition to any
remedy otherwise available to the Buyer, and notwithstanding the provisions
herein for arbitration, the Seller agrees that Buyer shall be entitled to an
injunction restraining it from any such violation. Moreover, if it shall be
determined by any arbitration panel or court, that any covenant herein is not
enforceable due to its geographic area or duration, then it is the intention of
the parties that such covenant shall be enforceable to the greatest extent
possible, and will be deemed amended so as to reduce the geographic area or
duration, as the case may be, to the extent necessary to secure enforceability.

 

32



--------------------------------------------------------------------------------

(e) For the purposes of this Section 7.1, a Seller will be deemed directly or
indirectly engaged in a business if it participates in such business as partner,
joint venturer, shareholder, consultant, advisor or agent or if it controls such
business. Such Seller shall not, for purposes of this Article, be deemed a
shareholder or lender if it holds less than two percent (2%) of the outstanding
equity or debt of any publicly owned corporation engaged in the same or similar
business to that of the Seller, provided that Seller shall not be in a control
position with regard to such corporation.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1. Amendment and Modification. Subject to applicable law, this Agreement may
be amended, modified and supplemented by written agreement of Buyer and Sellers
any time prior to the Closing with respect to any terms contained herein.

8.2. Waiver of Compliance. Any failure of Sellers, on the one hand, or Buyer, on
the other, to comply with any obligation, covenant, agreement or condition
herein may be expressly waived in writing by the President or a Vice President
of any such party, but such waiver or failure to insist upon strict compliance
with such obligation, covenant, agreement or condition shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.

8.3. Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered as
duly given on (a) the date of delivery, if delivered in person or if sent by
telecopier and also as provided in clause (b), or (b) two days after mailing, if
sent by Federal Express or other similar overnight delivery service, or
(c) three days after mailing if mailed from within the continental Untied States
by registered or certified mail, return receipt requested, to the party entitled
to receive the same, at the address provided in this Section 8.3.

Any party hereto may change its address by giving notice to the other stating
its new address, all in the manner provided herein. Such newly designated
address shall thereafter be such party’s address for the purpose of all notices
or other communications required or permitted to be given pursuant to this
Agreement.

(a) If to Sellers or Sellers Representative, to:

A. Silecchia Corporation

 

33



--------------------------------------------------------------------------------

Attn: Anthony Silecchia

14 Rockaway Avenue

Rockville Centre, NY 11570

with a copy to:

Ellenoff Grossman & Schole LLP

150 East 42nd Street

New York, New York 10017

Attn: Geoffrey W. Parnass, Esq.

Fax: (212) 370-7889

(b) If to Buyer, to:

Petro Holdings, Inc.

2187 Atlantic Street

Stamford, CT 06904

Attn: President

Fax: 203-328-7421,

with a copy to:

Phillips Nizer LLP

666 Fifth Avenue

New York, New York 10103

Attn: Alan Shapiro, Esq.

Fax: 212-262-5152.

8.4. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties.

8.5. Dispute Resolution. In the event that there shall be a dispute between the
parties after the Closing Date arising out of or relating to this Agreement,
including, without limitation, the indemnities provided in Article IX or the
breach thereof, the parties agree that such dispute shall be resolved by final
and binding arbitration in the State of New York

 

34



--------------------------------------------------------------------------------

administered by the American Arbitration Association (the “AAA”), in accordance
with the AAA’s rules of practice then in effect or such other procedures as the
parties may agree. Unless the parties agree otherwise, the arbitration shall be
conducted by a single arbitrator appointed by the AAA, which arbitrator shall be
a partner at an internationally-recognized accounting firm. Any award issued as
a result of such arbitration shall be final and binding between the parties
thereto, and shall be enforceable by any court having jurisdiction over the
party against whom enforcement is sought. The arbitrator shall have the
authority in his or her discretion to award to the prevailing party the fees and
expenses of such arbitration (including reasonable attorneys’ fees) or any
action to enforce an arbitration award. For the purposes of an action to enforce
an arbitration award under this Section 8.5, Sellers and Buyer each agree to
consent to the jurisdiction of the Supreme Court of the State of New York, or if
such court declines the exercise of jurisdiction, the jurisdiction of the courts
of the United States of America located in the Southern District of New York,
and the service of process therein.

8.6. Schedules and Exhibits. All exhibits and schedules hereto and Sellers’
Disclosure Letter are hereby incorporated by reference and made a part of this
Agreement.

8.7. Sellers’ Representative.

(a) By the execution and delivery of this Agreement, including counterparts
hereof, each Seller hereby irrevocably constitutes and appoints Anthony
Silecchia as the true and lawful agents and attorneys-in-fact (the “Sellers
Representative”) of such Seller with full powers of substitution to act in the
name, place and stead of such Seller with respect to the performance on behalf
of such Seller under the terms and provisions of this Agreement, as the same may
be from time to time amended, and to do or refrain from doing all such further
acts and things, and to execute all such documents on such Seller’s behalf, as
the Sellers Representative shall deem necessary or appropriate in connection
with any of the transactions contemplated under this Agreement, including:

(i) to receive on behalf of the Sellers all payments made by the Buyer to the
Sellers under this Agreement;

 

35



--------------------------------------------------------------------------------

(ii) to agree upon or compromise any matter related to the calculation of any
adjustments to the Purchase Price pursuant to Section 2.3 or otherwise or other
payments to be made;

(iii) to act for the Sellers with respect to all indemnification matters
referred to in this Agreement, including the right to compromise on behalf of
the Sellers any indemnification claim made by or against the Sellers;

(iv) to terminate, amend, or waive any provision of this Agreement; provided
that any such action, if material to the rights and obligations of the Sellers
in the reasonable judgment of the Sellers Representative, shall be taken in the
same manner with respect to all Sellers, unless otherwise agreed by each Seller
who is subject to any disparate treatment of a potentially adverse nature;

(v) to employ and obtain the advice of legal counsel, accountants and other
professional advisors as the Sellers Representative, in their sole discretion,
deems necessary or advisable in the performance of their duties as Sellers
Representative and to rely on their advice and counsel;

(vi) to incur and pay out of the Purchase Price expenses, including fees of
brokers, attorneys and accountants incurred pursuant to the transactions
contemplated hereby, and any other fees and expenses allocable or in any way
relating to such transaction or any indemnification claim, whether incurred
prior or subsequent to Closing;

(vii) to administer and disburse funds from, and execute and deliver on behalf
of such Seller agreements related to, the escrow account created by the
Environmental Agreement and the Indemnification Escrow Agreement; and

(viii) to do or refrain from doing any further act or deed on behalf of the
Sellers which the Sellers Representative deem necessary or appropriate in their
sole discretion relating to the subject matter of this Agreement as fully and
completely as any of the Sellers could do if personally present and acting.

(b) The appointment of the Sellers Representative shall be deemed coupled with
an interest and shall be irrevocable, and any other person may conclusively and
absolutely rely, without inquiry, upon any actions of the Sellers Representative
as the acts of the Sellers in all matters referred to in this Agreement. Each of
the Sellers hereby ratifies and confirms all that the Sellers Representative
shall do or cause to be done by virtue of such Sellers Representative’
appointment as Sellers Representative of such Seller. The Sellers Representative
shall act for the Sellers on all of the matters set forth in this Agreement in
the manner the Sellers Representative believes to be in the best interest of the
Sellers, but the Sellers Representative shall not be responsible to any Sellers
for any loss or damage any Sellers may suffer by reason of the performance by
the Sellers Representative of such Sellers Representative’ duties under this
Agreement, other than loss or damage arising from willful misconduct in the
performance of such Sellers Representative’ duties under this Agreement.

(c) Each of the Sellers hereby expressly acknowledges and agrees that the
Sellers Representative is authorized to act on behalf of such Seller
notwithstanding any dispute or disagreement among the Sellers, and that any
person shall be entitled to rely on any and all action taken by the Sellers
Representative under this Agreement without liability to, or obligation to
inquire of, any of the Sellers. If any Sellers Representative resigns or ceases
to function in such capacity for any reason whatsoever, then the successor
Sellers Representative shall be the person which the Sellers with a majority of
the Sharing Percentages appoint; provided, however, that if for any reason no
successor has been appointed within thirty (30) days, then any Seller shall have
the right to petition a court of competent jurisdiction for

 

36



--------------------------------------------------------------------------------

appointment of a successor Sellers Representative. The Sellers do hereby jointly
and severally agree to indemnify and hold the Sellers Representative harmless
from and against any and all liability, loss, cost, damage or expense (including
without limitation attorneys’ fees) reasonably incurred or suffered as a result
of the performance of such Sellers Representative’s duties under this Agreement
except for any such liability arising out of the willful misconduct of such
Sellers Representative.

(d) In each event where action, decision or approval of the Sellers
Representative is required, unless otherwise specified any such action, decision
or approval shall require action, decision or approval by any two of the three
of the Sellers Representative.

8.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

8.9. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimiles of any such
counterpart shall have the same force and effect as an original signature.

8.10. Headings. The headings of the Sections and Articles of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.

8.11. Entire Agreement. This Agreement, including the Exhibits and Sellers’
Disclosure Letter hereto, and all documents required to be delivered hereunder
and any other documents and certificates delivered pursuant to the terms hereof
or thereof, set forth the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and supersede all
prior negotiations, understandings, discussions, agreements (other than the
confidentiality provisions of the Confidentiality Letter), promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto whether
written or oral.

8.12. Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or corporation other than the parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.

 

37



--------------------------------------------------------------------------------

8.13. Further Cooperation.

(i) The parties hereto agree that they will, at the expense of the requesting
party, from time to time execute and deliver any and all additional and
supplemental instruments, and do such other reasonable acts and things which may
be necessary or desirable to effect the purpose of this Agreement, and the
consummation of the transactions contemplated hereby.

(ii) Buyer, Companies and their Subsidiaries, and Sellers shall cooperate fully,
as and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns and any audit, litigation or, other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other. proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Buyer, Companies
and their Subsidiaries and Sellers agree (A) to retain all books and records
with respect to Tax matters pertinent to Companies and their Subsidiaries
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by Buyer
or Sellers, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and (B) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, Companies and their Subsidiaries or Sellers, as the case may be, shall
allow the other party to take possession of such books and records. Buyer and
Sellers further agree, upon request, to use their reasonable best efforts to
obtain any certificate or other document from any governmental authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby).

[Signature Page Follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their respective corporate seals to be affixed hereto, all as of
the day and year first above written.

 

Buyer: PETRO HOLDINGS, INC. By:  

 

  Name:   Dan Donovan   Title:   President and Chief Executive Officer

 

SELLERS: PJC INTERCAPITAL LP By:   Silecchia Holdings LLC, its General Partner
By:  

 

  Anthony Silecchia   President A. SILECCHIA CORPORATION By:  

 

  Anthony Silecchia   President

PJC GROUP OF NEW ENGLAND CO.,

a Delaware Corporation

By:  

 

  Peter Carini   President

 

39